Order entered March 5, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-00815-CV

                      IN RE DAVID JOACHIM, Relator

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-14-13421

                                      ORDER

      We REINSTATE this original proceeding.

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding for want of prosecution.

                                           /s/   LESLIE OSBORNE
                                                 JUSTICE